DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.  Claims 1-3 and 5-21 are now pending.  The Examiner acknowledges the amendments to claim 1, as well as the addition of claim 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level” 2010) in view of Stubbeman (U.S. Pub. No. 2016/0008620).  Regarding claims 1 and 5, Cho et al. (hereinafter Cho) discloses a method of treating dysautonomia in a human via transcranial magnetic stimulation, the method comprising: positioning an induction device (figure-of-eight focal magnetic coil) in proximity to a head region of the human adjacent a prefrontal cortical brain region of the human (pg. 171, first para under “TBS”; second para under “Subjects and design”; and pg., 172, first para under “Location of the target site” and Fig. 1), wherein the induction device is free from direct contact with the head region of the human (coil held in a fixed position over the target area; first para under “TBS”) and as shown in Fig. 1); and delivering magnetic stimulation to the prefrontal cortical region of the human via inhibitory theta bursts at a frequency of about 40 Hertz to about 60 Hertz (“50 Hz”) (pgs. 171-172, second para under “TBS”), wherein the inhibitory theta bursts are delivered as single trains of transcranial magnetic stimulation lasting from about 20 seconds to about 40 seconds (“40 seconds”) (pg. 172, second para under “TBS”).  However, Cho fails to disclose wherein the single trains of TMS last from about 20 seconds to about 35 seconds.  Stubbeman discloses a method for providing TBS according to prescribed parameters, wherein the TBS paradigm may by cTBS (“cTBS…which is characterized by a continuous train of bursts without an intertrain interval…”) as likewise disclosed by Cho, wherein the single trains of TMS may last from “as short as a few milliseconds in duration, or could be repeated over a duration of minutes…or possibly over a duration of hours or days in the case of a portable TMS device” [0038].  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the range of 20 to 40 seconds as disclosed by Cho, to include 20 to 35 seconds, as the general conditions of Cho and Stubbeman are the same with provision of a cTBS protocol and Stubbeman teaches that the single trains of TMS may last from as short as a few milliseconds in duration or could be repeated over a duration of minutes, which would include the range of claim 1 which is “20 seconds to about 35 seconds”.  Moreover, Applicant’s filings do not appear to provide any evidence of criticality for the particular range of 20 seconds to 35 seconds, or any showing that the claimed range achieves unexpected results relative to the previous range claimed.  
Regarding claim 2, the transcranial magnetic stimulation is delivered non-invasively as the coil resides exterior to the patient (coil held in a fixed position over the target area; first para under “TBS”; and as shown in Fig. 1 of Cho).  Regarding claim 3, the magnetic stimulation is delivered to a dorsolateral prefrontal cortex region (pg. 171, left column; second para under “Subjects and design”; and pg., 172, first para under “Location of the target site” and Fig. 1 of Cho).  Regarding claim 7, the induction device comprises a second magnetic coil (figure-of-eight coil comprises two coils of Cho).  Regarding claims 6 and 8, the coils each have a width ranging from 40 mm to 100 mm (“70 mm diameter” - pg. 171, first para under “TBS” of Cho).  Regarding claim 10, one or more physiological parameters of the human are measured via surface electrodes during delivery of the magnetic stimulation, after delivery of the magnetic stimulation or both (first para under “TBS” of Cho).  Regarding claim 11, the magnetic stimulation is delivered to the human during an initial course of one or more treatment sessions (“600 pulses” – second para under “TBS” of Cho).  
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level” 2010) in view of Stubbeman (U.S. Pub. No. 2016/0008620) and further in view of Dolev et al. (U.S. Pub. No. 2018/0008827). Regarding claim 9, Cho and Stubbeman discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the magnetic stimulation has a magnetic field strength ranging from about 0.5 Tesla to about 2 Tesla. Dolev et al. (hereinafter Dolev) discloses a TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain for the treatment of conditions affected by the primary motor and prefontal cortex such as pain (see Abstract and [0012]), wherein the magnetic stimulation has a magnetic field strength ranging from about 0.5 Tesla to about 2 Tesla (ranging from 1.9 to 2.1 Tesla, which is in the range of 0.5 Tesla to “about” 2 Tesla [0094]) which is deemed to be an operational range of intensity values in which a reaction and activity is observed [0095]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide magnetic stimulation which elicits a motor response as taught by Cho, at an intensity of about 0.5 Tesla to about 2 Tesla as suggested by Dolev as Cho recognizes that stimulation intensities are set based on activation of a motor threshold (pg. 171, first para under “TBS” of Cho) and Dolev teaches that the activation of motoric thresholds appear to be in the range of 1.9 to 2.1 Tesla, which is in the range of 0.5 Tesla to “about” 2 Tesla ([0094] and [0095)).
Regarding claim 21, Cho and Stubbeman discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the magnetic stimulation has a magnetic field strength ranging from about 0.5 Tesla to about 1.5 Tesla.  Dolev et al. (hereinafter Dolev) discloses a TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain for the treatment of conditions affected by the primary motor and prefontal cortex such as pain (see Abstract and [0012]), wherein the magnetic stimulation has a magnetic field strength ranging from 1.5 Tesla to 2.5 Tesla [0094] which is deemed to be an operational range of intensity values in which a reaction and activity is observed [0095].   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide magnetic stimulation which elicits a motor response as taught by Cho, at an intensity of about 0.5 Tesla to about 1.5 Tesla as suggested by Dolev as Cho recognizes that stimulation intensities are set based on activation of a motor threshold (pg. 171, first para under “TBS” of Cho) and Dolev teaches that the activation of motoric thresholds appear to be in the range of 1.5 to 2.5 Tesla, which overlaps with the claimed range of 0.5 Tesla to 1.5 Tesla ([0094] and [0095]).  Moreover, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the range of 1.5 Tesla to 2.5 Tesla as disclosed by Dolev, to be “about” 0.5 to “about” 1.5 Tesla, as the general conditions of Cho, Stubbeman and Dolev are the same with provision of a TMS protocol.  Moreover, Applicant’s filings do not appear to provide any evidence of criticality for the particular range of about 0.5 Tesla to about 1.5 Tesla, or any showing that the claimed range achieves unexpected results relative to the other ranges disclosed in paragraph [0041].  Moreover, “any range therebetween” disclosed in paragraph [0041] does not provide any criticality for such a claimed range.  
Claims 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level” 2010) in view of Stubbeman (U.S. Pub. No. 2016/0008620) and further in view of Pascual-Leone et al. (U.S. Pub. No. 2010/0113959).  Regarding claims 12 and 14, Cho discloses the invention as claimed, see rejection supra; however Cho and Stubbeman fails to disclose wherein the initial course of one or more treatment sessions includes from about 6 treatment sessions to about 30 treatment sessions, wherein the time period between sessions is from about 6 hours to 1 month.  Pascual-Leone discloses a portable TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain (see Abstract), wherein the initial course of one or more treatment sessions includes from about 6 to 30 treatment sessions (daily for 10 to 20 days) [0122] during an induction phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an initial treatment course of 6 to 30 treatment sessions, administered daily, as taught by Pascual-Leone, in a method for effecting neurological tissue as suggested by Cho as Cho discloses that TMS provides such neurological effects (last para of pg. 175) and Pascual-Leone teaches that common to all therapeutic applications of TMS, stimulation is applied repeatedly for consecutive days [0122].  
Regarding claim 15, Cho and Stubbeman discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the magnetic stimulation is delivered to the human during a booster course of one or more treatment sessions after the initial course of one or more treatment sessions is completed.  Pascual-Leone discloses a portable TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain (see Abstract), wherein the initial course of one or more treatment sessions includes from about 6 to 30 treatment sessions (daily for 10 to 20 days) [0122] during an induction phase, and that maintenance therapy or “a booster course” is generally needed weekly to monthly following the “initial course” or induction phase [0122].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer booster courses as taught by Pascual-Leone, in a method for treatment of neurological disorders via TMS as suggested by Cho and Stubbeman, as Cho discloses that TMS provides neurological benefits (last para of pg. 175) and Pascual-Leone teaches that common to all therapeutic applications of TMS, stimulation is applied repeatedly for consecutive days, and generally there is a need for maintenance therapy in the subsequent weeks or months, particularly for the treatment of depression [0122], a well-known neurological disorder.  
Regarding claim 17, Pascual-Leone discloses wherein a time period completion of the initial course and initiation of the booster course ranges from about 1 month to about 1 year (this is construed as a time period between completion of the initial course and initiation of the booster course; Pascual-Leone teaches weekly to monthly maintenance sessions following the induction phase [0122]).  Regarding claim 18, a time period between individual treatment sessions in the booster course ranges from about 1 month to about 1 year (Pascual-Leone teaches weekly to monthly maintenance sessions following the induction phase [0122]).
Claims 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level” 2010) in view of Stubbeman (U.S. Pub. No. 2016/0008620) and further in view of Williams et al. (U.S. Patent No. 10,449,384).  Regarding claim 13, Cho and Stubbeman discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course.  Williams et al. (hereinafter Williams) discloses theta-burst TMS in order to stimulate specific areas of the patient’s brain to treat a variety of medical conditions such as depression and neuropathic pain (see Abstract; col. 1, lines 23-35 and col. 11, lines 51-61), with theta-burst technology enabling the reduction in the amount of time required to achieve a therapeutic effect (col. 4, lines 36-48).  Williams further discloses wherein the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course (22 minutes; 30 sessions over the course of a day, at 44 seconds per session of active magnetic stimulation is 22 minutes total of active stimulation – col. 8, lines 36-45).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the TBS magnetic stimulation as taught by Cho and Stubbeman, to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course as suggested by Williams, as Cho recognizes the capability of theta-burst technology in TMS and Williams teaches that 22 minutes of stimulation elicits a therapeutic effect and reduces the time required of the patient to undergo magnetic stimulation therapy.  
Regarding claims 19 and 20, Cho and Stubbeman discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the TMS normalizes a balance of sympathetic or parasympathetic activities, or restores heart rate variability. Williams discloses TMS in order to stimulate specific areas of the patient’s brain to treat medical conditions such as depression and neuropathic pain (see Abstract), wherein heart rate variability is monitored/measured as such is treatment-responsive for resolution of prefrontal dysregulation and sympathetic/parasympathetic balance (col. 12, lines 3-8 and 60-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to normalize a balance of sympathetic or parasympathetic activities as taught by Williams, in a method for treating brain pre-frontal conditions as suggested by Cho as Cho recognizes the necessity of stimulating the pre-frontal cortex and treating neurological conditions associated with such (see Abstract), and Williams teaches that heart rate variability is treatment-responsive for resolution of prefrontal disorders (col. 12, lines 3-8).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level” 2010) in view of Pascual-Leone et al. (U.S. Pub. No. 2010/0113959) and further in view of Stubbeman (U.S. Pub. No. 2016/0008620) and Williams et al. (U.S. Patent No. 10,449,384).   Regarding claim 16, Cho, Pascual-Leone and Stubbeman do not disclose explicitly that the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the booster course.  
Williams discloses theta-burst TMS in order to stimulate specific areas of the patient’s brain to treat a variety of medical conditions such as depression and neuropathic pain (see Abstract; col. 1, lines 23-35 and col. 11, lines 51-61), with theta-burst technology enabling the reduction in the amount of time required to achieve a therapeutic effect (col. 4, lines 36-48).  Williams further discloses wherein the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course (22 minutes; 30 sessions over the course of a day, at 44 seconds per session of active magnetic stimulation is 22 minutes total of active stimulation – col. 8, lines 36-45).   Williams further discloses that the 30 sessions may be “per day” over the course of 5 days (col. 8, lines 36-45), and accordingly, a consecutive day’s session would constitute “the booster course”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the TBS magnetic stimulation as taught by Cho, to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in a booster course as suggested by Williams, as Cho recognizes the capability of theta-burst technology in TMS and Williams teaches that 22 minutes of stimulation elicits a therapeutic effect and reduces the time required of the patient to undergo magnetic stimulation therapy.  

Response to Arguments
Applicant’s arguments filed 21 July 2022 with respect to the rejection of claims 1-3, 5-8, 10 and 11 under 35 U.S.C. 102(a)(1) citing Cho have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 103 citing Cho in view of Stubbeman; see rejection supra.  

Applicant’s arguments filed 21 July 2022 with respect to the rejection of claim 9 under 35 U.S.C. 103 citing Cho et al. in view of Dolev (‘827) have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 103 citing Cho in view of Stubbeman and further in view of Dolev; see rejection supra.

Applicant’s arguments filed 21 July 2022 with respect to the rejection of claims 12, 14, 15, 17 and 18 under 35 U.S.C. 103 citing Cho in view of Pascual-Leone (‘959) have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 103 citing Cho et al. in view of Stubbeman and further in view of Pascual-Leone (‘959); see rejection supra.

Applicant’s arguments filed 21 July 2022 with respect to the rejection of claims 13, 19 and 20 under 35 U.S.C. 103 citing Cho et al. in view of Williams (‘384) have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 103 citing Cho et al. in view of Stubbeman and further in view of Williams (‘384); see rejection supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791